The opinion of the court was delivered by
Scott, J.
Respondent moves to dismiss this appeal because no notice thereof was given. Several days after *99the rendition of judgment it appears by a journal entry that appellant attempted to give notice of appeal orally in open court. The statute makes no provision for such a notice. A notice given in open court must be given at the time judgment is rendered, and it not appearing that the respondent was even present at the time, or that he had any notice of the appeal in fact, the motion to dismiss must be granted.
Anders, C. J., and Stiles, Dunbar and Hoyt, JJ., concur.